DETAILED ACTION
Status of the Claims
1.	Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  line 1 recites “dialect referred”. It should instead recites “dielectrophoretic force”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the reservoir" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talary et al. (US 2004/0226819).
Claim 1.  Talary et al. teach an object separator for separating an object in a fluid (dielectrophoretic apparatus for separating particles in fluid; [0101] and Fig 9), the object 2separator comprising:  
3a substrate (substrate of filter 110);  
4a fluid channel supported by the substrate (channel is supported by filter 110; see Fig 6B and [0093]);  
5a pair of electrodes along the fluid channel to form a 6dielectrophoretic force to interact with an object entrained in a fluid (electrodes along the fluid channel to apply dielectrophoretic force to target particles; [0093]);  7and 
8an inertial pump supported by the substrate to move the fluid salong the fluid channel (a pump 150 such as diaphragm pump could be used to move the fluid along the channel [0050] and is supported by the substrate of filter; see fig 9).  

Claim 12. Talary et al. teach a fluid ejector to 2eject fluid from the channel (outlet tube to eject the fluid from the channel; [0052]).
  
Claim 13. Talary et al. teach a second pair of 2electrodes along the fluid channel to form a second dielectrophoretic force, 3different than the first dielectrophoretic force, to interact with a second object, 4different than the first object, entrained in the fluid (array of electrodes include second pair of electrodes along the channel and two types of dielectrophoretic force could be applied to different particles other than the target particles; [0095][0097][0102][0109]).

Claim 110. Talary et al. teach a method for separating an object in a fluid (method for separating target particles; [0045], the method 2comprising:  
3moving fluid through a channel of a substrate with an inertial pump supported by the substrate (fluid is moved through the channel on a filter 110 with inertial 150 such as diaphragm pump; see Figs 6B and 9 and [0101][0093][0050]); and
 5applying a dielectrophoretic force to an object entrained in 6the fluid to separate the object from other objects in the fluid (applying DEP force to separate target particles in the fluid from other particles; [0102]).  

Claim 111. Talary et al. teach ejecting fluid from the 2channel through a nozzle with a fluid actuator (outlet tube to eject the fluid from the channel; [0052]).  

Claim 112. Talary et al. teach the dielectrophoretic force is 2applied with a pair of electrodes [0056], the method further comprising recirculating fluid through a recirculation passage from a first side of the pair of electrodes to a second side of the pair of electrodes (the recirculation tube 810 is connected on either side of the filer which is comprised of electrode array; see Fig 9 and [0101]).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talary et al. (US 2004/0226819).
Claim 14. Talary et al. teach 2a recirculation passage (recirculation tube, 810) supported by the substrate (filter), the 3recirculation passage having a first portion connected to the channel on a 4first side of the pair of electrodes and a second portion connected to the 5channel on a second side of the pair of electrodes (the recirculation tube is connected on either side of the filer which is comprised of electrode array; see Fig 9).
Talary et al. teach inertial pump 150 attached to filter moves the fluid along the recirculation tube 180 but do not teach the inertial pump is a second inertial pump. However, adding an additional inertial pump to perform the same function of pumping fluid along the channel would have been obvious to one of ordinary skill in the art without any new or unexpected results (see MPEP § 2144.04).

Claim 17. Talary et al. teach a holding 2reservoir connected to the recirculation passage (recirculation tube is connected to collection reservoir 130; see Fig 9).  
WO 2019/147278PCT/US2018/015668
5.	Claim(s) 5, 6, 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talary et al. as applied to claim 1 and 4 above, and further in view of McGuinness et al. (US2016/0114319).
Claims 5 and 6. Talary et al. do not teach the inertial/second inertial pump 2comprises a thermal resistor.  However, McGuinness et al. teach inertial pump actuator could be implemented by wide variety of structures such as thermal resistor that produces vapor bubbles to create fluid displacement within the channel [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of McGuinness et al. teaching to use thermal resistor as type of inertial pump because it is one of the known inertial pump actuators for pumping fluid through channel. 

Claim 18. Talary et al. teach the DEP filter could be used to detect and quantify the T Cells respond [0109] but do not teach an object sensor 2supported by the substrate. However, McGuinness et al. teach cell-based microfluidic diagnostic system comprised of a sensor disposed in the channel [0010] for detecting impedance changes to measure the particles in the channel [0025]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of McGuinness et al. teaching to add a particle sensor in the fluidic channel of Talary et al. because the particle sensor would able to measure target particles as they pass through the channel for their detection and quantification.

Claim 19. Modified Talary et al. in view of McGuinness et al. teach a controller to 2adjust an operational parameter of at least one of the inertial pump and the pair 3of electrodes based upon signals from the object sensor (an electronic controller received signal from the sensor and controls the microfluidic device [0010]; thus it is obvious the controller is capable of adjusting parameters of the pump and pair of electrodes such as applied voltage). 
 
Claim 113. Talary et al. teach the DEP filter could be used to detect and quantify the T Cells respond [0109] but do not teach method further comprising 2sensing objects in the fluid; and  3adjusting at least one of an operational parameter of the inertial 4pump and a characteristic of the dielectrophoretic force based upon the 5sensing of the objects in the fluid. However, McGuinness et al. teach method for separating cells comprised of a sensor disposed in the channel [0010] for detecting impedance changes to measure the particles in the channel [0025] and an electronic controller receives signals from the sensor and controls the microfluidic device [0010]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of McGuinness et al. teaching to add the step of sensing particles in the fluidic channel of Talary et al. because the sensing particles would measure target particles as they pass through the channel for their proper detection and quantification.

Allowable Subject Matter
Claims 14 and 15 are allowed upon overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, Talary et al. teach method of separating two particles through a channel by applying first dielectrophoretic force and trapping the target analyte to increase concentration of the target particles and releasing the trapped particles [0059][0079]. Talary et al. do not teach method steps of moving the fluid from the reservoir through the fluid channel during a second pass, applying a second dielectrophoretic force to the second object during the second pass to retain the second object within the fluid channel, following the second pass, altering application of the dielectrophoretic force to release a second object within the fluid channel and ejecting the released second object from the fluid channel. 
 	Claim 15 is allowable for being dependent on claim 14.
ConclusionWO 2019/147278PCT/US2018/015668
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759